Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "11" (p.0066) have both been used to designate the valve drive unit; “5” and “300” have both been used to designate the liquid drug reservoir (p.0075); and “300”, “30”, and “200” have all been used to designate the dosing cylinder (p.0076, p.0086). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the pump actuator and the pump drive unit (p.0074) and reference character “300” has been used to designate both the dosing cylinder and the piston (p.0079). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotary and linear displacement drive of claim 5, the meshing pin of claim 6, the step switching mechanism and Geneva wheel mechanism of claim 7, and the stepper motor or Shape Memory Alloy actuator of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0006, line 5, “Also the influence” should read “Also, the influence”
In paragraph 0010, line 15, “by an backlash” should read “by a backlash”
In paragraph 0017, line 5, “fluidic coupled” should read “fluidically coupled” 
In paragraph 0068, line 2, “as common compact device” should read “as a common compact device”
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  "device according claim 1" should read "device according to claim 1".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kettenmann et al. (EP 2921189 A1; hereinafter Kettenmann).
Regarding claim 1, Kettenmann teaches an ambulatory infusion device (Fig. 2 [30]) for use with a valve unit (Fig. 2 [204, 205]) and a metering pump unit (Fig. 2 [200, 201, 202]) having a piston (Fig. 2 [201]), the ambulatory infusion device including: a pump drive unit (Fig. 2 [310, 311]) including a pump actuator (Fig. 2 [310], p.0053) and a pump driver (Fig. 2 [311], p.0053), the pump driver being coupled to the pump actuator (p.0053, also see arrangement of 310 and 311 in Fig. 2) and being coupleable to the piston of the metering pump unit (p.0053, also see 
	Regarding claim 3, Kettenmann teaches an ambulatory infusion device according to claim 1 as described above, wherein the control unit is configured to start a sequence of step (a) to (e) in an advanced piston stop position (p.0078).
	Regarding claim 5, Kettenmann teaches an ambulatory infusion device according to claim 1 as described above, wherein the pump drive unit is a rotatory drive or a linear displacement drive (p.0053). 

	Regarding claim 10, Kettenmann teaches an ambulatory infusion device according to claim 1 as described above, wherein the ambulatory infusion device is designed for releasable coupling with a dosing unit via a coupling movement wherein the dosing unit includes the metering pump unit and the valve unit (p.0053-0054).
	Regarding claim 11, Kettenmann teaches an ambulatory infusion device according to claim 10 as described above wherein the valve drive unit is disengaged from the valve unit during the coupling movement (p.0054. Note that 321 is designed for releasable rotational engagement and is coupled to the valve unit in an operational state, not when the coupling is occurring). 
	Regarding claim 13, Kettenmann teaches a method of compensating for backlash in a dosing unit for liquid drug infusion (p.0089), the method including repeatedly executing a sequence of the following steps (p.0093): (a) switching a valve unit into a filling state (Fig. 6 [S120]), p.0079); (b) moving a piston in a retraction direction into a retracted piston position (Fig. 7 [S130]), p.0089); (c) moving the piston by a backlash compensation distance in an advancing direction, the advancing direction being opposite to the retraction direction (Fig. 7 [S131], p.0089-0090. Note that although the backlash compensation distance is first compensated for in the retraction direction, the piston thereafter moves in the advancing direction by that distance); (d) switching the valve unit from the filling state into a draining state (Fig. 7 [S134], p.0092); (e) further moving the piston in the advancing direction (Fig. 7 [S135], p.0092) in a plurality of incremental steps over an extended time period to an advanced piston position (p.0017, p.0092).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Please note that the Examiner is putting on the record an additional rejection of claim 1 in order to reject dependent claims 4, 6, 7, 9, and 12.
Claims 1, 4, 6, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over List (WO 2015/082305 A1) in view of Kettenmann et al. (EP 2921189 A1; hereinafter Kettenmann) and Kouyoumjian et al. (US 2013/0245604 A1; hereinafter Kouyoumjian).
Regarding claim 1, List teaches an ambulatory infusion device (pg. 1, lines 4-7) for use with a valve unit (Fig. 2 [120]) and a metering pump unit (Fig. 1 [110]) having a piston (Fig. 5 [111]), the ambulatory infusion device including: a pump drive unit (Fig. 2 [217]) including a pump actuator (Fig. 2 [217a]) and a pump driver (Fig. 1 [215]), the pump driver being coupled to the pump actuator (pg. 8, lines 4-5) and being coupleable to the piston of the metering pump unit to thereby transmit a pump driving force and/or pump driving torque from the pump  pg. 24-25, lines 19-2); (e) operating the pump actuator to further move the piston in the advancing direction (pg. 25, lines 3-8) in a plurality of incremental steps over an extended time period (pg. 5, lines 3-5). 
List teaches all elements of the claimed invention as stated above, except for that the control unit is configured to: (c) operating the pump actuator to move the piston a backlash compensation distance in an advancing direction, the advancing direction being opposite to the retraction direction. 
As discussed above, Kettenmann teaches an ambulatory infusion system with a control unit (Fig. 2 [300]) being configured to control a repeated execution of a sequence of steps (p.0093) including: (c) operating the pump actuator to move the piston a backlash compensation distance in an advancing direction, the advancing direction being opposite to the retraction direction (Fig. 7 [S131], p.0089-0090. Note that although the backlash compensation distance is first compensated for in the retraction direction, the piston thereafter moves in the advancing direction by that distance). 

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified List to incorporate the teachings of Kettenmann and Kouyoumjian by including a control unit being configured to control a repeated execution of a sequence of steps including: (c) operating the pump actuator to move the piston a backlash compensation distance in an advancing direction, the advancing direction being opposite to the retraction direction. Doing so would reduce imprecisions in the system and allow higher dosing accuracies, thus allowing patients to more accurately be treated (Kouyoumjian, p.0373). 
	Regarding claim 4, the combination of List, Kettenmann, and Kouyoumjian teaches an ambulatory infusion device according to claim 1 as discussed above. List further teaches an ambulatory infusion device wherein the control unit is configured, in step (b), to stop operating the pump actuator upon the piston assuming a retracted piston stop position (pg. 4, lines 10-19; pg. 14, lines 9-13).
	Regarding claim 6, the combination of List, Kettenmann, and Kouyoumjian teaches an ambulatory infusion device according to claim 1 as discussed above. List further teaches an ambulatory infusion device wherein the valve driver (Fig. 2 [225]) includes a meshing pin (Fig. 4 [225c]) for meshing engagement with a valve driver coupler (Fig. 2 [125]) of the valve unit (pg. 7, lines 1-3; pg. 18, lines 9-16). 
Regarding claim 7, the combination of List, Kettenmann, and Kouyoumjian teaches an ambulatory infusion device according to claim 1 as discussed above. List further teaches an ambulatory infusion device wherein the valve driver (Fig. 2 [225]) is a driver element of a step switching mechanism (pg. 3, lines 14-16; pg. 5, lines 13-18; pg. 7, lines 1-3) and is formed by a 
Regarding claim 9, the combination of List, Kettenmann, and Kouyoumjian teaches an ambulatory infusion device according to claim 1 as discussed above. List further teaches an ambulatory infusion device wherein the control unit is configured to detect if the piston is in a retracted piston stop position or an advanced piston stop position (pg. 7, lines 5-7; pg. 11, lines 4-8; pg. 14, lines 8-13).
Regarding claim 12, List further teaches an ambulatory infusion system, including: an ambulatory infusion device according to claim 1 as discussed in the combination of List, Kettenmann, and Kouyoumjian above and a dosing unit wherein the dosing unit includes: the metering pump unit (Fig. 1 [110]), the metering pump unit including a dosing cylinder (Fig. 5 [112]) and the piston (Fig. 5 [111]), the piston being arranged inside the dosing cylinder (see arrangement of 111 and 112 in Fig. 5) in a sealing manner (pg. 4, lines 1-4) and being moveable between a retracted piston stop position and an advanced piston stop position (pg. 4, lines 16-19); a valve unit (Fig. 2 [120]) having a filling port (Fig. 5 [127b]), a draining port (Fig. 5 [127c]), and a shut-off-body (Fig. 3 [126]); pg. 3, lines 7-11), the filling port (Fig. 1 [127b]) being fluidically coupleable with a liquid drug reservoir (Fig. 1 [300]; pg. 3, lines 4-5; pg. 11, lines 15-16), the draining port (Fig. 1 [127c]) being fluidically coupleable with an infusion site interface (Fig. 1 [890]; pg. 3, lines 6-7; pg. 11, lines 16-17), the shut-off body being movable between a filling position where it fluidically couples the filling port with the dosing cylinder and a draining position where it fluidically couples the dosing cylinder with the draining port (pg. 3, lines 7-11; pg. 15-16, lines 23-4); a pump driver coupler (Fig. 1 [115]), the pump driver coupler being coupled to or integral with the piston (pg. 14-15, lines 23-2; pg. 27, lines 3-4); a valve driver .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kettenmann et al. (EP 2921189A1; hereinafter Kettenmann) in view of Plumptre et al. (WO 2014/139918 A1; hereinafter Plumptre).
Regarding claim 2, Kettenmann does not teach an ambulatory infusion device wherein the backlash compensation distance is between 0.3 mm and 1 mm.
Plumptre teaches that a backlash distance for a drug delivery device can correspond to 0.5 to 1 unit steps of movement and that the position of the piston rod can be positioned accordingly in order to compensate for backlash (pg. 21, lines 14-23). Thus, Plumptre does not explicitly teach the backlash compensation distance to be between 0.3 mm and 1 mm.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device taught by Kettenman by forming the device to have a backlash compensation distance between 0.3 mm and 1 mm because Plumptre teaches that it is known in the art that there is a distance associated with backlash compensation and Applicant has not disclosed that a specific backlash compensation distance of 0.3 mm to 1 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the combination of Kettenmann and Plumptre, and applicant’s invention, to perform equally well with either the backlash compensation distance as taught by Kettenmann and Plumptre or the claimed 0.3 mm to 1 mm distance because both backlash compensation distances would perform the same function of increasing the accuracy and reducing the imprecisions of infusions equally well considering the degree of variability of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        14 January 2021



/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783